[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE (#124)
The plaintiff has moved to strike the first and second special defenses contained in the defendants' answer, dated February 22, 1989, to the plaintiff's complaint. The special defenses, participation and assumption of risk, are interposed in defense of the plaintiff's claims under the Dram Shop Act (30-102, Conn. Gen. Stat.).
Although there is a wide split of authority among judges of the trial court regarding legal sufficiency of such defenses in the subject context, neither of the State's appellate courts has addressed the subject. Cf. Sanders v. Officers Club of Connecticut, Inc., 196 Conn. 341, 352-53  (1985); issue of assumption of risk not supported by evidence presented. This court in the past has considered and ruled in a dispute involving similar issues (copy of mem. of dec. attached). The court is CT Page 3919 unpersuaded that compelling reason is here-present to reach a different result.
Accordingly, the motion is granted as to the first special defense (participation) and denied as to the second special defense (assumption of risk).
GAFFNEY, J.